 440DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica,Local 743, et al.andLongs DrugStores,Inc. Case 31-CE-18031 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 27 September 1985 Administrative LawJudge Gerald A. Wacknov issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a limit-ed exception. The Charging Party filed an answer-ing brief in opposition to the exceptions of the Re-spondent.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, UnitedBrotherhood of Carpenters and Joiners of America,Local 743, et al., Los Angeles, California, its offi-cers,agents,and representatives, shall take theaction set forth in the Order.Donald P. Cole, Esq.,for the General Counsel.Gordon K. Hubel, Esq. (Levy, Ansell & Goldman),of LosAngeles, California, for certain Respondents.Paul Posner, Esq..,of Marina Del Rey, California, for Re-spondent Local 25.John T. DeCarlo, Esq. (DeCarlo and Connor),forRe-spondent Local 743 and 22 additional Respondents.Michael L.Wolfram, Esq. (Morgan, Lewis & Bockius),forthe Charging Party.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge,Pursuant to notice, a hearing with respect to this matterwas held beforeme inLos Angeles, California, on 11July 1985. The initial charge was filed on 5 August 1983,by Longs Drug Stores, Inc. (Employer). Thereafter, on31 October 1983, the Regional Director for Region 31 ofthe National Labor Relations Board issued a complaintand notice of hearingalleginga violation by UnitedBrotherhood of Carpenters and Joiners of America,Local 743 (Respondent Local 743) of Section 8(e) of theNational Labor Relations Act.Thereafter, on 21 November 1983 an amended chargewas filed and on 16 January 1984 an amended complaintand notice of hearing was issued alleging a violation byall the named Respondents of Section 8(e) of the Act.At the hearing in lieu of any testimonial evidence, theparties entered into a stipulation of facts, with supportingdocumentary evidence. Since the close of the hearing,briefs have been received from the General Counsel andfrom John T. DeCarlo, attorney for Respondent Local743, and 22 additional Respondents.On the entire stipulated record and consideration ofthe briefs submitted, I make the followingFINDINGS OF FACTL JURISDICTIONThe Employer, a California corporation with generaloffices located inWalnut Creek, California, owns orleases andoperates retail drugstores. In the course andconduct of its business operations, the Employerannual-ly purchases and receives goods and services valued inexcess of $50,000 directly from suppliers located outsidethe State of California, and annually derives gross reve-nuesin excessof $500,000.It has been stipulated and I find that the Employer isnow, and has been at all times material, an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.IL THE LABOR ORGANIZATIONS INVOLVEDIt-has been stipulated,and I findthat,the Respondentsare, and have been at all times material,labor organiza-tions within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principal issue raised by the pleadings is whetherthe Employer, under the circumstances, is "an employerwithin the construction industry" within the meaning ofthe first proviso of Section 8(e) of the Act, thus permit-ting the Respondents to enforce certain contract or sub-contract provisions embodied in a collective-bargainingagreement between the Employer and the Respondents.B. The FactsSince 1971 the Employer has entered into variousmemorandum agreements whereby it agreed to adoptand be bound by the terms and conditions of succeedingCarpentersMaster Labor Agreements. On 20 July 1983the Employer entered into a similar memorandum agree-ment effective from 1 July 1983 until 1 July 1984, andfrom year to year thereafter. The memorandum agree-ment specifically contains the following language whichis similar in effect to certain language contained in theprior Carpenters Master Labor Agreements.The Contractor agrees that he or any of his subcon-tractors on the job site, will not contract or subcon-tract work to be done at the site of construction, al-278 NLRB No. 62 CARPENTERSLOCAL743 (LONGS DRUG)teration,painting,repair of the building,structureor other work,except to a person,firm or corpora-tion party to an appropriate,current labor agree-ment with the appropriate Union,or subordinatebody,associated with the Building and ConstructionTrades DepartmentAFL-CIO-or with the Interna-tional Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America, or an affiliatethereof.The Employer owns orleasesand operates approxi-mately 27 drugstores in the geographic area covered bythe collective-bargaining agreement with Respondents.The Employer does not have, and is not required tohave, a general contractor's license by virtue of Califor-nia Business and ProfessionsCode Sec. 7044.When the Employer has a new facility built or an ex-isting facility renovated or remodeled, it contracts withand engages a general contractor to perform the onsiteconstruction work, including rough and finish carpentrywork. However, the Employer employs finish carpentersto perform the onsite construction work of installing fix-tures. Installation of fixtures is covered by the aforemen-tioned Carpenters Master Labor Agreement, and when-ever the Employer has employed carpenters it has paidwages and benefits pursuant to the applicable agreementsreferred to above and has secured carpenter employeeswho were dispatched from Respondent unions in accord-ance with the requirements of such agreement.About 3 May 1983 the Employer entered into a con-tractwithWesterlyWood Construction (Wood) where-by Wood was engaged by the Employer as general con-tractor for the construction of a drugstore (the Project)located in a shopping center development in Bakersfield,California.Consistent with that contract, the Employerdid not select or contract with any of the subcontractorson the project. The Employer, however, contracted di-rectlywith an architect and the architect retained con-sulting engineersfor the project. At all times up to thepresent, the Employer has been the owner of the drug-store building and all improvements thereon. The projectisnow completed. The drugstore is a one-story facilitywith an area of 28,250 square feet. At all times whileWood was engaged on the project, Wood was not a sig-natory to any collective-bargaining agreement with anyof Respondents or any other labor organization. Woodsubcontracted the electrical, sheetmetal, drywall andtaping, insulation, concrete, and painting work to six sep-arate nonunion subcontractors.About 8 June 1983, Respondent Local 743 filed agrievance with the Independent Contractors Joint Ad-justment Board (the Joint Board) charging that the Em-ployerviolatedthe1980-1983collectivei-bargainingagreement, by "contracting bargaining unit work to non-signators" and "further violating the work preservationand area standards provisions of the agreement." TheEmployer is bound by, the grievance and arbitration pro-visions of the contract. The grievance was scheduled forhearing and determination by an arbitrator and was to beheld on 10 August 1983. That hearing has been post-poned indefinitely pending the final resolution or judg-ment in the case herein.441The Employer employs, at and out of its WalnutCreek, California place of business, Project Manager AlArrigoniandProjectCoordinator SteveChandler,whose responsibilities included overseeing the Project onbehalf of the Employer. The construction work appar-ently began about 2, June 1983 and was apparently com-pleted about 2 February 1984. Chandler was designatedas the Employer's construction manager and visited theproject on 25 days during this period, for the purposes ofconfirming that construction and development of theproject were consistent with the Employer's architectur-al plans and specifications. Arrigoni visited the projecton 3 days for the purpose of reviewing Chandler's jobperformance. A superintendent employed by Wood wasresponsible for the day-to-day supervision of the con-structionof the project.Between 19 January and 2 February 1'984, the Em-ployer hired 14 carpenters referred by Respondent Local743's hiring hall for the purpose of installing fixtures atthe Project. Some or all these carpenters worked for theEmployer on the Project on each and every day (exceptfor Saturdays and Sundays) during the approximately 14-day period. None worked after 2 February 1984. Onabout 11 days during this period union carpenters em-ployed by the Employer and nonunion electricians em-ployed by Anderson Electric worked at the site simulta-neously, and about 4 of these days certain of the individ-ualsworked in close proximity on the installation andwiring of fixtures.In addition,one union carpenter fore-man employed by the 'Employer also worked on theproject during the 14-day period in question.The maximum number of employees engaged in thebuilding and construction industry employed by the Em-ployer on any given month in 1983 in the geographicarea covered by the collective-bargaining agreement was27,, and no such employees were employed during 7months of that year. In contrast, the Employer employedover 800 employees during each of the months in 1983who were not engaged in the building and constructionindustry-for example, those engaged in operating theretail drugstores. The corresponding figures for Januaryand February 1984 show 22 and 21 construction employ-ees, respectively, and 761 and 821 other employees, re-spectively.At no time since 1 January 1983 have Respondentspicketed or threatened to picket the Employer or picket-ed at any of the Employer's stores, construction sites, orstores under construction. To date Respondents havecontinued to supply the Employer with carpenters whenrequested.Since1971 the Employer has filed with the CarpentersTrust Funds monthly fringe benefit reports entitled "Em-ployer'sMonthly Reports to Trustees," and made fringebenefit contributions on-behalf of the construction em-ployees it has employed.C. Analysis and ConclusionsAs noted above, the principal issue in this stipulatedproceeding is whether the Employer is "an employer in 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe construction industry" within the meaning of the firstproviso ofSection 8(e) of the Act.'The Board has made it clear that whether an employeris "an employer in the construction industry" within themeaning of the first proviso of Section 8(e) of the Act isdependent on the circumstances of each situation, ratherthan on the principal business of the employer. Thus, inLos Angeles Building & Construction Trades Council(Church's Fried Chicken),183NLRB 1037 (1970), theBoard found that an employer engaged primarily in theretail food business was engaged in the construction in-dustry because it acted as its own general contractor inthe construction of its own retail stores and thereby nec-essarily retained control over its subcontractor's labor re-lations.In contrast, inColumbus Building & ConstructionTradesCouncil (Kroger Co.),149NLRB 1224 (1964),Kroger entered into an arrangement with a prospectivelessorwho purchased property selected by Kroger andthereafter contracted with a nonunion general contractorfor the construction of a shopping center, most of whichwas to be leased by Kroger and another tenant, a subsidi-ary of Kroger. When the keys to the store were turnedover to Kroger by the contractors, Kroger completedthe work with union carpenters, hired through the union,and engaged a number of union contractors, to performsheet metalwork,insulationwork, and electrical work.Under these circumstances the Board concluded thatKroger "is an operator of a chain of retail stores and isnot in the circumstances of this case 'an employer en-gaged in the construction industry' but was merely theprospectivelesseeof Schottenstein, the owner of theland on which the shopping center was to be built."Similarly,in a laterKrogercase2 the Board, placing itsrelianceon thefactual circumstances of the case and itsprior fording in the aforementioned Kroger decision,again determined that Kroger was not an employer inthe construction industry within the meaning of the firstproviso to Section 8(e) of the Act.The GeneralCounsel maintainsthat an employer mustact as its own general contractor to fall within the provi-so,while the Respondents, distinguishing the Krogercases,maintain that the Employer herein, as the ownerof the building, has retained effective control of allphases of the construction project and that, therefore,the Respondents should lawfully be permitted to requirethe Employer to abide by the contractual arrangement itSec.8(e) provides,in pertinent part, as follows:It shall be an unfair labor practice for any labor organization andany employer to enter into any contract or agreement,express or im-plied,whereby such employer ceases or refrains or agrees to ceaseor refrain from handling,using, selling,transporting or otherwisedealing in, any of the products of any other employer, or to ceasedoing business with any other person, and any contract or agreemententered into heretofore or hereafter containing such an agreementshall be to such extent unenforceable and void,Provided,That noth-ing in this subsection(e) shall apply to an agreement between a labororganization and an employer in the construction industry relating tothe contracting or subcontracting of work to be done at the site ofthe construction, alteration, painting, or repair of a building, struc-ture, or other work.2Columbus Building&ConstructionTrades Council(Kroger Co.),164NLRB 516 (1967)agreed to, namely, to refrain from hiring nonunion con-tractors on the project.From the foregoing cases it appears that whether anemployer not primarily in the construction business maybe deemed to be an employer in the construction indus-try for purposes of the first proviso to Section 8(e) is de-pendent on the degree of control over the construction-site labor relations it elects to retain. As its own generalcontractor, an employer retains absolute control. Thus,as stated inChurch's Fried Chicken,supra, quoting fromthe legislative history of the proviso (2 Leg.Hist.1425(1)(NLRA 1959)):The case of the building and construction industryrepresented probably the most flagrant injustice,where a general contractor is, in effect, entirely incontrol of the kind of labor relations taking placeon a jobsite which he runs. He lets subcontractsbased upon price, responsibility, and the ability tohandle labor relations.He lets those contracts, very well knowing the kindof labor relations which may exist within any of thesubcontractor companies. . . . He is not innocent ofany unfair labor policies on the part of a subcon-tractor.Similarly, in situations where an employer hires a gen-eral contractor but nonetheless regularly makes deci-sions, including the selection of subcontractors, normallywithin the scope of a general contractor's duties and au-thority, it would appear that the employer retaining suchauthority is tantamount to a general contractor. And thisreasoningwould appear to hold true regardless ofwhether the employer is the owner of the premises underconstruction, or a prospectivelessee.While the aforementioned cases are readily distinguish-able from the instant factual situation, I conclude that theactual construction work the Employer elected to re-serve to itself was of such limited scope that the Em-ployer did not thereby become engaged in the construc-tion industry within themeaning ofthe proviso. Thusthe Employer utilized its own construction employeesfor a very limited purpose during the final 14 days of an8-month construction project, and there is no evidencethat it became directly involved with the laborrelationson the Project until that time. Rather, the sporadic visitsto the jobsite by the Employer's projectmanager and co-ordinator were simply for the purpose of insuring thatthework was being performed in compliance with theplans and specifications. Contrary to the Respondents'assertions, and in the absence of any persuasive author-ity, I find that, although the Employer owns the buildingand could have elected to become its own general con-tractor, it does not thereby become an "employer in theconstruction industry" within the meaning of the provi-so.Nevertheless, the Respondents assert that the Employ-er, having entered into an agreement that it would hireonly union contractors, should not be permitted to ab-solve itself of this contractual duty, and should be es-topped from contesting its status as an employer in the CARPENTERSLOCAL 743 (LONGS DRUG)443construction industry; and that this is particularly as theRespondents, in reliance on the Employer's contractualcommitments over the years, have furnished carpenters,on request, through their various hiring halls. I similarlyfind this argument of Respondents to be without merit,particularly as there ` is no showing that the current orprior contracts were entered into with the mutual under-standing that the Employer would act as its own generalcontractor or would hire only union general contractors.On the basis of the foregoing, I find that the Respond-ents, by seeking to enforce the applicable provisions ofthe contract through the grievance procedure embodiedtherein, have violated Section 8(e) of the Act, as alleged.See Cooks & Bartenders Local 42 (Clubmen, Inc.), 248NLRB 604 (1980);Bricklayers Local 2 (Johnson & Son),224 NLRB 1021, 1024-1025 (1976).CONCLUSIONS OF LAW1.Longs Drug Store, Inc. is engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The various named Respondents are labor organiza-tions within the meaning of Section 2(5) of the Act.3.The Respondents have violated Section 8(e) of theAct by entering into and enforcing an agreement requir-ing Longs Drugs, Inc. to hire only union contractors orunion subcontractors for its construction projects, and byapplying those contractual provisions to a construction-sitewhere Longs Drug Stores, Inc. is not an employer inthe construction industry within the meaning of the firstproviso to Section 8(e) of the Act.4. The aforesaid unfair labor practice affects commerceas defined in Section 2 of the Act.1.Cease and desist from entering into,maintaining,giving effect to or enforcing those provisions of theircollective-bargainingagreementwithLongsDrugsStore, Inc. to the extent found unlawful herein.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) The variousnamedRespondents shall post at theiroffices,meeting halls, and locations where notices totheirmembers are customarily posted, copies of the at-tached notice marked "Appendix."4 Copies of the notice,on forms provided by the Regional Director for Region31, after being signed by authorized representatives shallbe posted by the Respondents immediately after receiptand maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices totheir employees are customarily posted. Reasonable stepsshall be taken to ensure those notices are not altered, de-faced, or covered by any other material.(b)Respondents shall notify Longs Drug Store, Inc.that they shall not seek to apply the provisions of thecollective-bargainingagreementto constructionsites atwhich Longs Drug Store is not "an employer in the con-struction industry" within the meaning of the first provi-so to Section 8(e) of the Act.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."THE REMEDYHaving found that the Respondents violated the Act, Irecommend they be ordered to cease and desist there-from and take certain affirmative action designed to ef-fectuate the purposes of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, United Brotherhood of Carpentersand Joiners of America, Local 743, et al., Los Angeles,California, their officers, agents, and representatives,shall3 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTenter into,maintain,give effect to, orenforce clauses in our agreement with Longs DrugStore, Inc., requiring it to hire only union contractors orunion subcontractors on its contruction projects where itis not"an employer in the construction industry"withinthe meaning of the first proviso to Section 8(e) of theAct.UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA,LOCAL 743, ETAL.